Name: 2010/98/: Council Decision of 16Ã February 2010 appointing the members and alternate members of the Advisory Committee on Safety and Health at Work
 Type: Decision
 Subject Matter: organisation of work and working conditions;  EU institutions and European civil service;  parliament;  economic geography
 Date Published: 2010-02-20

 20.2.2010 EN Official Journal of the European Union L 45/5 COUNCIL DECISION of 16 February 2010 appointing the members and alternate members of the Advisory Committee on Safety and Health at Work (2010/98/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2003/C 218/01 of 22 July 2003 on the setting up of an Advisory Committee on Safety and Health at Work (1), and in particular Article 3 thereof, Having regard to the list of candidates submitted to the Council by the Governments of the Member States, Whereas the members and alternate members of the Advisory Committee on Safety and Health at Work should be appointed for a period of three years, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed members and alternate members of the Advisory Committee on Safety and Health at Work for the period from 1 March 2010 to 28 February 2013: I. GOVERNMENT REPRESENTATIVES Country Members Alternates Belgium Mr Christian DENEVE Mr Willy IMBRECHTS Mr Xavier LEBICHOT Bulgaria Ms Vaska SEMERDZHIEVA Ms Darina KONOVA Mr Atanas KOLCHAKOV Czech Republic Ms Daniela KUBÃ Ã KOVÃ  Ms AneÃ ¾ka SIXTOVÃ  Mr Jaroslav HLAVIN Denmark Ms Charlotte SKJOLDAGER Ms Tove LOFT Ms Annemarie KNUDSEN Germany Mr Michael KOLL Mr Ulrich RIESE Mr Kai SCHÃ FER Estonia Mr Ivar RAIK Mr Tiit KAADU Ms Pille STRAUSS-RAATS Ireland Ms Mary DORGAN Ms Paula GOUGH Mr Daniel KELLY Greece Ms Elissavet GALANOPOULOU Mr Antonios CHRISTODOULOU Mr Trifon GINALAS Spain Ms ConcepciÃ ³n PASCUAL-LIZANA Mr Mario GRAU RÃ OS Ms Pilar CASLA BENITO France Ms Mireille JARRY Mr HervÃ © LANOUZIÃ RE Mr Laurent GRANGERET Italy Cyprus Mr Leandros NICOLAIDES Mr Marios KOURTELLIS Mr Anastasios YIANNAKI Latvia Ms Inta LAGANOVSKA-DÃ ªRIÃ A Mr RenÃ rs LÃ ªSIS Ms Jolanta GEDUÃ A Lithuania Ms Aldona SABAITIENÃ  Ms AuÃ ¡ra STANKIUVIENÃ  Ms Vilija KONDROTIENÃ  Luxembourg Hungary Mr AndrÃ ¡s BÃ KÃ S Ms MÃ ¡ria GROSZMANN Mr JÃ ¡nos GÃ DOR Malta Mr Mark GAUCI Mr David SALIBA Mr Vince ATTARD Netherlands Mr Martin P. FLIER Mr M. G. DEN HELD Mr H. C. J. GOUDSMIT Austria Ms EVA-Elisabeth SZYMANSKI Ms Gertrud BREINDL Ms Gerlinde ZINIEL Poland Ms Danuta KORADECKA Ms Magdalena KLIMCZAK-NOWACKA Mr Daniel Andrzej PODGÃ RSKI Portugal Mr LuÃ ­s Nascimento LOPES Mr JosÃ © Manuel SANTOS Ms Alice RODRIGUES Romania Ms Livia COJOCARU Ms Daniela MARINESCU Mr Marian TÃ NASE Slovenia Ms Tatjana PETRIÃ EK Mr JoÃ ¾e HAUKO Slovakia Ms Elena PALIKOVÃ  Ms EleonÃ ³ra FABIÃ NOVÃ  Ms Laurencia JANÃ UROVÃ  Finland Mr Leo SUOMAA Mr Erkki YRJÃ NHEIKKI Ms Kristiina MUKALA Sweden Mr Bertil REMAEUS Mr Stefan HULT Mr Mikael SJÃ BERG United Kingdom Mr Stuart BRISTOW Mr Clive FLEMING Mr Stephen TAYLOR II. TRADE UNION REPRESENTATIVES Country Members Alternates Belgium Mr FranÃ §ois PHILIPS Mr Herman FONCK Mr StÃ ©phane LEPOUTRE Bulgaria Mr Ivan KOKALOV Ms Emiliya DIMITROVA Mr Aleksander ZAGOROV Czech Republic Mr Jaroslav ZAVADIL Mr Miroslav KOSINA Mr Vlastimir ALTNER Denmark Ms Lone JACOBSEN Mr Jan KAHR FREDERIKSEN Germany Ms Marina SCHRÃ DER Mr Thomas VEIT Mr Horst RIESENBERG-MORDEJA Estonia Mr Argo SOON Mr Ã lo KRISTJUHAN Mr Peeter ROSS Ireland Mr Sylvester CRONIN Ms Esther LYNCH Ms Dessie ROBINSON Greece Mr Ioannis ADAMAKIS Mr Ioannis KONSTANTINIDIS Mr Ioannis VASSILOPOULOS Spain Mr Dionis OÃ A Mr Pedro J. LINARES Ms Marisa RUFINO France Mr Gilles SEITZ Mr Henri FOREST Mr Marc-Antoine MARCANTONI Italy Cyprus Mr Nicos ANDREOU Ms Maria THEOCHARIDOU Mr Stelios CHRISTODOULOU Latvia Mr Ziedonis ANTAPSONS Mr MÃ rtiÃ Ã ¡ PUÃ ½ULS Mr Vladimirs NOVIKOVS Lithuania Mr Rimantas KUMPIS Mr Vitalius JARMONTOVIÃ IUS Mr Gediminas MOZÃ ªRA Luxembourg Hungary Mr KÃ ¡roly GYÃ RGY Ms Erika KOLLER Ms Szilvia BORBÃ LY Malta Netherlands Mr W. VAN VEELEN Mr H. VAN STEENBERGEN Ms S. BALJEU Austria Ms Ingrid REIFINGER Ms Julia NEDJELIK-LISCHKA Mr Alexander HEIDER Poland Portugal Mr JosÃ © Manuel DA LUZ CORDEIRO Ms Maria DA CONCEIÃ Ã O RACHA MEIRO VIEIRA Mr Fernando JosÃ © GOMES Romania Mr Cornel CONSTANTINOAIA Ms Lavinia IONITA Mr Liviu APOSTOIU Slovenia Mr LuÃ ka BÃ HM Ms Andreja MRAK Mr Bojan GOLJEVÃ Ã EK Slovakia Mr Alexander Ã ¤AÃ ½Ã K Mr Jaroslav BOBELA Mr Bohuslav BENDÃ K Finland Ms Raili PERIMÃ KI Ms Paula ILVESKIVI Mr Erkki AUVINEN Sweden Ms Christina JÃ RNSTEDT Ms Karin KARLSTRÃ M Mr BÃ ¶rje SJÃ HOLM United Kingdom Mr Hugh ROBERTSON Ms Liz SNAPE III. EMPLOYERS REPRESENTATIVES Country Members Alternates Belgium Mr Kris DE MEESTER Mr Thierry VANMOL Mr AndrÃ © PELEGRIN Bulgaria Mr Georgi STOEV Mr Evgueni EVGUENIEV Ms Petya GEOREVA Czech Republic Mr Karel PETRÃ ½ELKA Mr Martin RÃ HRICH Mr Jan BRÃ DLER Denmark Mr Thomas PHILBERT NIELSEN Ms Christina SODE HASLUND Mr Sven-Peter NYGAARD Germany Mr Eckhard METZE Mr Walter HERMÃ LHEIM Mr Herbert BENDER Estonia Mr Marek SEPP Ms Veronika KAIDIS Ms Kristi JÃ EORG Ireland Mr Kevin ENRIGHT Ms Theresa DOYLE Greece Spain Mr Pere TEIXIDÃ  CAMPAS Ms Pilar IGLESIAS VALCARCE Ms Laura CASTRILLO NÃ Ã EZ France Ms Nathalie BUET Mr Patrick LÃ VY Mr Franck GAMBELLI Italy Cyprus Mr Polyvios POLYVIOU Mr Lefteris KARYDIS Ms Lena PANAGIOTOU Latvia Ms Liene VANCÃNE Mr Aleksandrs GRIGORJEVS Mr PÃ teris DRUÃ ¶IS Lithuania Mr Vaidotas LEVICKIS Mr Jonas GUZAVIÃ IUS Ms NadeÃ ¾da FILIPOVA Luxembourg Hungary Mr GÃ ©za BOMBERA Mr DezsÃ  SZEIFERT Mr IstvÃ ¡n MANDRIK Malta Netherlands Mr W. M. J. M. VAN MIERLO Mr G. O. H. MEIJER Mr J. J. H. KONING Austria Ms Alexandra SCHÃ NGRUNDNER Ms Christa SCHWENG Ms Ruth LIST Poland Portugal Mr LuÃ ­s HENRIQUE Mr Manuel Marcelino PENA COSTA Mr LuÃ ­s Miguel CORREIA MIRA Romania Mr Adrian IZVORANU Mr Ovidiu NICOLESCU Mr Ion BERCIU Slovenia Mr Igor ANTAUER Ms Maja SKORUPAN Ms Tatjana Ã ERIN Slovakia Mr RÃ ³bert MAJTNER Mr Ã tefan PETKANIÃ  Mr Juraj UHEREK Finland Mr Jyrki HOLLMÃ N Ms Katja LEPPÃ NEN Mr Rauno TOIVONEN Sweden Ms Bodil MELLBLOM Mr Ned CARTER Ms Cecilia ANDERSSON United Kingdom Mr Neil CARBERRY Mr Robert CUMMINGS Mr Keith SEXTON Article 2 The Council shall appoint the members and alternate members not yet nominated at a later date. Article 3 This Decision shall be published for information in the Official Journal of the European Union. Done at Brussels, 16 February 2010. For the Council The President E. SALGADO (1) OJ C 218, 13.9.2003, p. 1.